Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Status
This action is responsive to the amendment filed on 01/06/2021. Claims 1, 13, 23, 28. Claims 1-37 are presented for examination. Claims 1, 13, 23, 28 are independent claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 23, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vallaire (US 2014/0139335 A1) in view of Haupt et al (US 9,528,861 B1).

Consider claim 1
Vallaire teaches an alert system, comprising: a. an operations center (emergency operations center (EOC) 22 [Vallaire fig 1 par 0029]) capable of the following operations: i. selecting or creating a primary emergency alert message (create a targeted emergency alert message based on emergency situation at site 30 using menu 36 [Vallaire figs 2-3 par 0034, 0035, 0051]); ii. creating a geographic area message representative of at least part of a geographic area of concern (create a geographically targeted emergency alert message to the geographic area of concern 32 after personnel determine what area should be notified [Vallaire figs 2-3 par 0034,0035]); and, iii. transmitting the alert message and the geographic area message (transmit the geographically targeted emergency alert message [Vallaire par 0035]); and b. an alert enabled device configured to receive the alert message and geographic area message (emergency alert enabled device (EAED) 20 receives the transmitted signal corresponding to the emergency alert message and geographic area message [Vallaire par 0033]) and to present the alert message to a user with a device application if and only if the alert enabled device is located within the geographic area of concern as determined by the alert enabled device (alerting the user of EAED 20 if and only if the user is within the relevant geographic area based on GPS reading of EAED 20 [Vallaire par 0018, 0071]).
However, Vallaire does not specifically teach the device application allows the user to add one or more geographic locations alerts at geographic locations that are distinct from the location of the alert enabled device so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations. Haupt discloses the device application (remote location monitoring mobile application [Haupt fig 18c c.24 l.62-65])  allows the user to add one or more geographic locations alerts (allows user to create alerts for one or more geographic locations, e.g. user’s home, parent’s home  [Haupt c.12 l.1-34, fig 18c c.24 l.66 – c.25 l.10]) at geographic locations that are distinct from the location of the alert enabled device (the created alerts for geographic locations remote to the device, e.g. parent’s home, or wind gust alert at other locations [Haupt c.1 l.37-40, c.10 l.52-60, c.12 l.1-34])  so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations (presents the alerts [Haupt fig 18d c.25 l.25-30]). Before the effective filing date of the claimed invention, it would have been obvious for 

Consider claim 13
Vallaire teaches an alert system, comprising: an alert enabled device that receives an alert message (a targeted emergency alert message based on emergency situation at site 30 using menu 36 [Vallaire figs 2-3 par 0034,0035,0051]), a geographic area message representative of a geographic area of concern for the alert message (a geographically targeted emergency alert message to the geographic area of concern 32 after personnel determine what area should be notified [Vallaire figs 2-3 par 0034,0035]), a unique identifier assigned to the alert message, the geographic area message, or both messages (a unique serial number identifying the alert message and a priority code assigned to the geographically targeted alert message [Vallaire par 0052, claim 37]) and the geographic area message (emergency alert enabled device (EAED) 20 receives the transmitted signal corresponding to the emergency alert message and geographic area message [Vallaire par 0033]) and that presents the alert message with a device application if and only if the alert enabled device is located within the (alerting the user of EAED 20 if and only if the user is within the relevant geographic area based on GPS reading of EAED 20 [Vallaire par 0018, 0071]).
However, Vallaire does not specifically teach the device application allows the user to add one or more geographic locations alerts at geographic locations that are distinct from the location of the alert enabled device so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations. Haupt discloses the device application (remote location monitoring mobile application [Haupt fig 18c c.24 l.62-65])  allows the user to add one or more geographic locations alerts (allows user to create alerts for one or more geographic locations, e.g. user’s home, parent’s home  [Haupt c.12 l.1-34, fig 18c c.24 l.66 – c.25 l.10]) at geographic locations that are distinct from the location of the alert enabled device (the created alerts for geographic locations remote to the device, e.g. parent’s home, or wind gust alert at other locations [Haupt c.1 l.37-40, c.10 l.52-60, c.12 l.1-34])  so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations (presents the alerts [Haupt fig 18d c.25 l.25-30]). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Vallaire with Haupt by adding to the device application the method of allowing the user to create one or more alert geographic locations remote from the alert receiving device and to 

Consider claim 23
Vallaire teaches a method of communicating a geographically targeted alert message, comprising: a. selecting or creating an alert message (create a targeted emergency alert message based on emergency situation at site 30 using menu 36 [Vallaire figs 2-3 par 0034,0035,0051]); b. creating a geographic area message representative of a geographic area of concern (create a geographically targeted emergency alert message to the geographic area of concern 32 after personnel determine what area should be notified [Vallaire figs 2-3 par 0034,0035]), wherein the geographic area of concern is based, at least in part, on factors taken from the following group: the nature of the alert; the severity of the threat posed by the alert; weather conditions; geographic jurisdiction of the authority issuing the alert message; population; evacuation routes; and, topography (geographic area defined in relation to nature of the alert message, situation of differing severity, prevailing wind patterns, jurisdiction of EOC, population figures, evacuation routes, and topographical features [Vallaire par 0039-0041, claims 21, 38]). c. transmitting alert message and geographic area message (emergency system satellite 14 transmits signal corresponding to the emergency alert message and geographic area message [Vallaire par 0033]); d. receiving the alert message and geographic area message by an alert enabled device (emergency alert enabled device (EAED) 20 receives the transmitted signal corresponding to the emergency alert message and geographic area message [Vallaire par 0033]); e. processing the geographic area message to determine whether the alert enabled device is located within the geographic area of concern (a two-step process performed by the EAED to determine whether the EAED is within the geographic area of concern [Vallaire par 0077]); and, f. presenting the alert message to a user with a device application if and only if the emergency alert enabled device is located within the geographic area of concern (alerting the user of EAED 20 if and only if the user is within the relevant geographic area based on GPS reading of EAED 20 [Vallaire par 0018, 0071]).
However, Vallaire does not specifically teach the device application allows the user to add one or more geographic locations alerts at geographic locations that are distinct from the location of the alert enabled device so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations. Haupt discloses the device application (remote location monitoring mobile application [Haupt fig 18c c.24 l.62-65])  allows the user to add one or more geographic locations alerts (allows user to create alerts for one or more geographic locations, e.g. user’s home, parent’s home  [Haupt c.12 l.1-34, fig 18c c.24 l.66 – c.25 l.10]) at geographic locations that are distinct from the location of the alert enabled device (the created alerts for geographic locations remote to the device, e.g. parent’s home, or wind gust alert at other locations [Haupt c.1 l.37-40, c.10 l.52-60, c.12 l.1-34])  so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations (presents the alerts [Haupt fig 18d c.25 l.25-30]). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Vallaire with Haupt by adding to the device application the method of allowing the user to create one or more alert geographic locations remote from the alert receiving device and to receive alerts associated with the one or more alert geographic locations as taught by Haupt. The motivation to combine Vallaire and Haupt to enable the user to be informed of conditions and events at remote locations as discussed by Haupt. 

Consider claim 28
Vallaire teaches a method of communicating a geographically targeted alert message, comprising: a. receiving by an alert enabled device an alert message, a geographic area message representative of a geographic area of concern (emergency alert enabled device (EAED) 20 receives the transmitted signal corresponding to the emergency alert message and geographic area message [Vallaire par 0029, 0033]), and a unique identifier associated with the alert message, the geographic area message, or both (While receiving the message, EAED receives the included unique serial number identifying the alert message and a priority code assigned to the geographically targeted alert message [Vallaire par 0052, claim 37]); b. (a two-step process performed by the EAED to determine whether the EAED is within the geographic area of concern [Vallaire par 0077]); and, c. presenting the alert message to a user with a device application if and only if the alert enabled device is located within the geographic area of concern (alerting the user of EAED 20 if and only if the user is within the relevant geographic area based on GPS reading of EAED 20 [Vallaire par 0018, 0071]).
However, Vallaire does not specifically teach the device application allows the user to add one or more geographic locations alerts at geographic locations that are distinct from the location of the alert enabled device so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations. Haupt discloses the device application (remote location monitoring mobile application [Haupt fig 18c c.24 l.62-65])  allows the user to add one or more geographic locations alerts (allows user to create alerts for one or more geographic locations, e.g. user’s home, parent’s home  [Haupt c.12 l.1-34, fig 18c c.24 l.66 – c.25 l.10]) at geographic locations that are distinct from the location of the alert enabled device (the created alerts for geographic locations remote to the device, e.g. parent’s home, or wind gust alert at other locations [Haupt c.1 l.37-40, c.10 l.52-60, c.12 l.1-34])  so as to allow the user to be presented alerts for the geographic area of concern that correspond with the one or more added geographic locations (presents the alerts [Haupt fig 18d c.25 l.25-30]). Before 

Consider claim 2
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert enabled device retains prior GPS location data during periods in which accurate, real-time GPS data is not available (emergency alert enabled device retains prior location data during periods which accurate, real-time location data is not available [Vallaire claim 35]), and the device uses the most recent, accurate GPS location data to determine whether the device is within the geographic area of concern (device uses the most recent, accurate location data to determine whether the device is within the geographic area of concern [Vallaire claim 35]). 

Consider claim 3
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert enabled device is configured to check stored geographic area messages when the alert enabled device is moving to determine whether the alert enabled device has moved into an active geographic area of concern (EAED rechecks stored messages to determine if user of the EAED is moving towards the area of concern [Vallaire claim 0081, 0122]). 

Consider claim 4
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert enabled device is embedded in a host device and is configured to turn on the host device if necessary to present an alert message (EAED embedded in host device and is configured to turn on host device if necessary to present alert message [Vallaire par 0102, 0125]), and wherein the alert enabled device is configured to turn off the host device after such alert message has been presented (after presenting alert EAED turns off host device  [Vallaire par 0128]). 

Consider claim 5
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert enabled device is embedded in a host device and is configured to change the host device operating mode to a mode required for receipt of an alert message (EAED embedded in host device and is configured to change host device OS to mode required for receiving an alert message [Vallaire par 0102, 0125]), and wherein the alert enabled device is configured to return the host device to its prior operating mode after such alert message has been presented (after presenting alert EAED turns off (prior operating mode) host device  [Vallaire par 0128]). 

Consider claim 6
(EAED embedded in host device that is a cell phone with GPS functionality (device capable of receiving wireless internet signals) [Vallaire par 0102, 0125, 0129, 0132]). 

Consider claim 7
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert enabled device is embedded in a GPS enabled portable computer capable of receiving wireless Internet signals (EAED embedded in host device that is a laptop with GPS functionality (device capable of receiving wireless internet signals) [Vallaire par 0069, 0102, 0125, 0129, 0132]). 

Consider claim 8
v teaches the system of claim 1, wherein the operations center is capable of sending messages via the Internet (EOC uses the internet as means of transmitting messages [Vallaire par 0031]). 

Consider claim 9
Vallaire in view of Haupt teaches the system of claim 1, wherein the alert message is a commercial message intended to reach a particular audience (the messages are targeted real-time marketing for commercial applications, i.e. reaching a particular audience [Vallaire par 0067, 0090]). 

Consider claim 10
(EAED uses location fixing from cell tower where cell phone receives downlink transmission, i.e. proximity to EAED, for triangulation prior to presenting the message determined by the device [Vallaire par 0110-0111]).

Consider claim 11
Vallaire in view of Haupt teaches the system of claim 1, further comprising a channel, wherein the alert message is delivered using a series of broadcast over the channel (sub channels are used to present alert message in a broadcast spectrum including a series that define the area [Vallaire par 0037, 0106]) and then processed by the device as a single or multiple data packets (EAED can determine the geographic area of area from the data (multiple data packets) [Vallaire par 0037, 0049]). 

Consider claim 12
Vallaire in view of Haupt teaches the system of claim 1, further comprising a plurality of channels, wherein the alert message is delivered using a series of broadcast over the plurality of channels (sub channels are used to present alert message in a broadcast spectrum including a series that define the area [Vallaire par 0037, 0106]) and then processed by the device as a single or multiple data packets (EAED can determine the geographic area of area from the data (multiple data packets) [Vallaire par 0037, 0049]). 

Consider claim 14
Vallaire in view of Haupt teaches the system of claim 13, wherein the alert message and geographic area message are combined into a unitary message (emergency alert message and geographic area message combined in composite message [Vallaire par 0058]) and the unique identifier is assigned to the combined, unitary message (unique serial number is included in the alert message combined in the composite message [Vallaire par 0052, 0058]). 

Consider claim 15
Vallaire in view of Haupt teaches the system of claim 13, wherein the unique identifier further comprises a unique serial number (alert message includes unique serial number [Vallaire par 0052]). 

Consider claim 16
Vallaire in view of Haupt teaches the system of claim 13, wherein the unique identifier is used by the alert enabled device to distinguish between different messages (unique serial number allows EAED to distinguish different messages [Vallaire par 0052]). 

Consider claim 17
Vallaire in view of Haupt teaches the system of claim 13, wherein the unique identifier is associated with a distinct group of persons, such that the (EAED recognize unique identifier associated with a group the user belongs so that alert message may be directed to members of the group located within geographic area of concern [Vallaire par 0062]). 

Consider claim 18
Vallaire in view of Haupt teaches the system of claim 17, wherein the alert enabled device is configured to recognize when a received unique identifier is associated with a user (EAED recognizes the received unique identifier associated with user [Vallaire par 0052]). 

Consider claim 19
Vallaire in view of Haupt teaches the system of claim 13, wherein the alert message is a commercial message intended to reach a particular audience (the messages are targeted real-time marketing for commercial applications, i.e. reaching a particular audience [Vallaire par 0067, 0090]). 

Consider claim 20
Vallaire in view of Haupt teaches the system of claim 19, wherein a user may program the alert enabled device to receive certain commercial messages (EAED can be programmed to single out persons of targeted message for real-time marketing [Vallaire par 0060, 0067]). 

Consider claim 21
(service for delivering the information is disabled when device is moving within a speed range typically used in motor vehicle [Vallaire par 0091]). 

Consider claim 22
Vallaire in view of Haupt teaches the system of claim 13, wherein the alert enabled device determines whether to present the alert message based on location information received from a device in communicative proximity to the alert enabled device (EAED uses location fixing from cell tower where cell phone receives downlink transmission for triangulation prior to presenting the message determined by the device [Vallaire par 0110-0111]). 

Consider claim 24
Vallaire in view of Haupt teaches the method of claim 23, further comprising the step of directing the user to evacuate the geographic area of concern (emergency alert message to evacuate area [Vallaire par 0047]). 

Consider claim 25
Vallaire in view of Haupt teaches the method of claim 24, wherein the alert enabled device presents a warning to the user if the alert enabled device remains within the geographic area of concern after a preselected period of time (repeat retransmission of alert message for a period of time to increase the chance the EAED within the geographic area of concern would receive the message [Vallaire par 0046-0047, 0053]), such time period selected to allow sufficient time for the user to evacuate the geographic area of concern (the sooner the EAED receive the message, the more time to evacuate the area [Vallaire par 0046-0047, 0053]). 

Consider claim 27
Vallaire in view of Haupt teaches the method of claim 23, further comprising the step of determining if the alert enabled device is within an airplane in flight, and if so, blocking the presentation of alert messages intended for persons on the ground (EAED allows device to determine when the user is flying and block presentation of alert messages intended for people on the ground [Vallaire par 0117]). 

Consider claim 29
Vallaire in view of Haupt teaches the method of claim 28, wherein the unique identifier is associated with a distinct group of persons, such that an alert message is directed to members of the group who are located within the geographic area of concern (EAED recognize unique identifier associated with a group the user belongs so that alert message may be directed to members of the group located within geographic area of concern [Vallaire par 0062]).

Consider claim 30
Vallaire in view of Haupt teaches the method of claim 29, wherein the alert enabled device is configured to recognize when a received unique identifier is associated with the user of the alert enabled device (EAED recognizes the received unique identifier associated with user [Vallaire par 0052]). 

Consider claim 31
Vallaire in view of Haupt teaches the method of claim 28, wherein the alert message is presented if and only if the device contains pre-selected medical, commercial or corporate information (commercially targeted messages are presented to EAED based on location of the user within a threshold distance of a store [Vallaire par 0133]). 

Consider claim 32
Vallaire in view of Haupt teaches the method of claim 28, wherein the alert message is presented if and only if the device receives the message within a pre-determined time (EOC sends alert message at predetermined time where message has tag indicting message should be saved for an hour [Vallaire par 0053]). 

Consider claim 33
Vallaire in view of Haupt teaches the method of claim 28, wherein the alert message is capable of being presented in multiple languages (providing alerts in multiple languages [Vallaire par 0054]). 

Consider claim 34
Vallaire in view of Haupt teaches the method of claim 28, wherein the processing step determines whether the alert enabled device is located within the geographic area of concern based on location information received from a (EAED uses location fix from cell tower for triangulation prior to presenting the message from the device [Vallaire par 0110-0111]). 

Consider claim 35
Vallaire in view of Haupt teaches the method of claim 34, wherein the device is a wireless communication device (EAED uses location fix from cell tower for triangulation prior to presenting the message from the device [Vallaire par 0110-0111]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vallaire (US 2014/0139335 A1) in view of Haupt et al (US 9,528,861 B1) as applied to claim 24 above further in view of Spence et al (WO 2015084415 A1).

Consider claim 26
Vallaire in view of Haupt teaches the method of claim 24. 
However, Vallaire in view of Haupt does not specifically teach evaluating traffic conditions along evacuation routes and presenting users with directions to take alternate routes in the event primary evacuation routes are overly congested with traffic.  Spence discloses evaluating traffic conditions along evacuation routes and presenting users with directions to take alternate routes in the event primary evacuation routes are overly congested with traffic (identify congested escape routes using traffic flow analysis and presenting users with alternative routes when the primary evacuation routes are congested [fig 4 par 0010, 0024]). Before the effective filing date of the claimed invention, it would . 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vallaire (US 2014/0139335 A1) in view of Haupt et al (US 9,528,861 B1) as applied to claim 34 above further in view of Higgins et al (US 2009/0328087 A1).

Consider claim 36
Vallaire in view of Haupt teaches the method of claim 34. 
However, Vallaire in view of Haupt does not specifically teach the device is a home appliance. Higgins discloses the device is a home appliance (entertainment system in the home including GPS sensors to determine geographic position [par 0007, 0062, 0102-103]). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Vallaire in view of Haupt with Higgins by including the device in the home entertainment system as taught by Higgins. The motivation to combine Vallaire in view of Haupt and Higgins is to enable sending of alerts to the user when the user is at home. 

Consider claim 37
Vallaire in view of Haupt teaches the method of claim 34. 
(RWE is an airplane that interacts with network and includes GPS sensors to determine geographical position [par 0033, 0103]). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Vallaire in view of Haupt with Higgins by integrating the device in the aircraft as taught by Higgins. The motivation to combine Vallaire in view of Haupt and Higgins is to enable alerting pilots of alarming situation on the ground. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649